DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application 17/263,153 filed on 01/26/2021 claims foreign priority to JAPAN 2018-142729 filed 07/30/2018 and is a 371 of PCT/JP2019/027977 filed 07/16/2019.

Response to Amendment
This office action is in response to Amendments submitted on 09/14/2022 wherein claims 1-5, 8, and 10-11.  Claim 11 is new and claims 6, 7, and 9 were previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al, hereinafter Sugiura, U.S. Pub. No. 2019/0301975 A1 in view of Yamamoto Takayoshi et al., hereinafter Yamamoto, JP 2005147081A.

Regarding Independent claim 1  teaches:	
	“An information processing system comprising:” 
	“a controller, including one or more processors,” (Sugiura, fig 1, ¶ 0031-¶ 0033:  Sugiura teaches “an abnormality diagnostic device” (¶ 0031) which contains a “control device 10,” “a calculation unit 11,” “a storage unit 10,” and “a display unit 12” (fig 1) disclosing “An information processing system comprising:” and “a controller, including one or more processors”) configured to:
	“acquire vibration of a device including a rotator” (Sugiura, ¶ 0016:  Sugiura teaches “measuring a vibration of the rotator, performing a frequency analysis on the vibration to calculate a magnitude of a vibration at each frequency” (¶ 0016)).  
	Sugiura does not teach:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” 
	“calculate a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity;”
	Yamamoto teaches:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” (Yamamoto, fig 5A, fig 5B, ¶ 0018, 
¶ 0028-¶ 0029:  Yamamoto teaches “in the step of acquiring the vibration data, the vibration data of the three-axis component is obtained by a three-axis acceleration sensor” and, in reference to fig 5A and 5B, “the elapsed time (number of months) is on the horizontal axis and the magnitude of the kurtosis P is on the vertical axis” (¶ 0029) where the “kurtosis” is calculated from the vibration data (¶ 0028) therefore Yamamoto teaches “as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” ). 
	Sugiura and Yamamoto both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including three dimensional vibration data as taught by Yamamoto, as three dimensional data provides more accurate information about the vibration in order to provide a system where “even when the pump discharge amount when diagnosing the pump is different from the pump reference discharge amount when the reference vibration data is acquired, the degree of performance deterioration inside the pump can be accurately grasped” (Yamamoto, ¶ 0015).  
	“calculate a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity” (Yamamoto, fig 5A, fig 5B, ¶ 0027-¶ 0029:  Yamamoto teaches a kurtosis analysis where the kurtosis value “indicates a tendency to decrease as the degree of disturbance increases” (¶ 0027).  Yamamoto determines the kurtosis value of the “six vibration data” where the vibration data is for the three axis, x, y, and z, for a pump and a motor.  The results are depicted in figs 5A and 5B.  The figs depict the kurtosis value over a period of 16 months.  As can be seen, the axis with the highest “degree of disturbance” is the x axis and the lowest “degree of disturbance” is the y axis where “degree of disturbance” discloses “a degree of bias”).
	Sugiura and Yamamoto both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including determining the bias of the vibration data as taught by Yamamoto as determining the bias of data provides more precise information about the distribution of the vibrations which result in identifying and preventing equipment problems before they cause equipment failure.  
	Sugiura teaches:
	“estimate a degradation level of the device based on the first evaluation value.” (Sugiura, ¶ 0016, ¶0033”  Sugiura teaches “calculating an evaluation index based on the vibration value” (¶ 0016) and “the calculation unit 11 determines whether it is normal or not by calculating an abnormality degree as an evaluation index” (¶ 0033) teaching the “evaluation index” determines “an abnormality degree” disclosing “a degradation level”).	

Regarding claim 2 Sugiura as modified does not teach: 
	“calculate a variance or a standard deviation of the time-series data of the physical quantity for each axis component, as a first index;” 
	“convert each axis component of the first index by a predetermined conversion process, to calculate a second index;” and 
	“calculate a product of axis components of the second index, as the first evaluation value.”
	Shimamura teaches:
	“calculate a variance or a standard deviation of the time-series data of the physical quantity for each axis component, as a first index;” 
	“convert each axis component of the first index by a predetermined conversion process, to calculate a second index;” and 
	“calculate a product of axis components of the second index, as the first evaluation value.” (Shimamura, ¶ 0032-¶ 0035:  Shimamura teaches calculating the index value where the “index value is a ratio of the standard deviation of the acceleration of the vibration in one direction of the two directions to the standard deviation of the acceleration of the vibration in one of the two directions detected by the sensor 11” (¶ 0034) disclosing calculating the “standard deviation of the time-series data of the physical quantity for each axis component” and where the ratio of the standard deviations discloses a “predetermined conversion process.”  Additionally, the “index value,” which discloses the “second index,” is derived from a ratio of standard deviations therefore is a product and is used for evaluation therefore disclosing a “first evaluation value”).  
	Sugiura and Shimamura both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including the generic statistical method of using a standard deviation, which is an indication of how close the data is to average, to determine an evaluation value as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding claim 4 Sugiura as modified does not teach:
	“calculate, based on a plurality of pieces of time-series data of the physical quantity detected in a respective plurality of periods that are different from each other, a plurality of first evaluation values corresponding to the respective plurality of periods, and 
	the estimator is configured to calculate a variance or a standard deviation of the plurality of first evaluation values as a second evaluation value, and 
	estimate the degradation level based on the second evaluation value.”
	Shimamura teaches:
	“calculate, based on a plurality of pieces of time-series data of the physical quantity detected in a respective plurality of periods that are different from each other, a plurality of first evaluation values corresponding to the respective plurality of periods, and 
	the estimator is configured to calculate a variance or a standard deviation of the plurality of first evaluation values as a second evaluation value, and 
	estimate the degradation level based on the second evaluation value” (Shimamura, 
¶ 0034-¶ 0035:  Shimamura teaches “a criterion for statistically extracting an abnormal value using sample data of index values” where the criterion may be a standard deviation (¶ 0035) and the “sample data of the index values” discloses the “second evaluation values” and “an abnormal value” indicates a “degradation level”). 
	Sugiura and Shimamura both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including the generic statistical method of using a standard deviation, which is an indication of how close the data is to average, to determine a degradation level as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).

Regarding Independent claim 8 Sugiura teaches:
	“A non-transitory computer readable recording medium storing a program for causing an information processing apparatus to function” (Sugiura, fig 1, ¶ 0031:  Sugiura teaches a “storage unit 10” in communication with a “calculation unit 11” as part of the “abnormality diagnostic device” (¶ 0031)  which includes a “control device 6” disclosing “A non-transitory computer readable recording medium storing a program for causing an information processing apparatus to function”).
	“a controller, including one or more processors,” (Sugiura, fig 1, ¶ 0031-¶ 0033:  Sugiura teaches “an abnormality diagnostic device” (¶ 0031) which contains a “control device 10,” “a calculation unit 11,”and “a storage unit 10,” (fig 1) disclosing “a controller, including one or more processors”) configured to:
	“acquire vibration of a device including a rotator” (Sugiura, ¶ 0016:  Sugiura teaches “measuring a vibration of the rotator, performing a frequency analysis on the vibration to calculate a magnitude of a vibration at each frequency” (¶ 0016)).  
	Sugiura does not teach:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” 
	“calculate a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity;”
	Yamamoto teaches:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” (Yamamoto, fig 5A, fig 5B, ¶ 0018, 
¶ 0028-¶ 0029:  Yamamoto teaches “in the step of acquiring the vibration data, the vibration data of the three-axis component is obtained by a three-axis acceleration sensor” and, in reference to fig 5A and 5B, “the elapsed time (number of months) is on the horizontal axis and the magnitude of the kurtosis P is on the vertical axis” (¶ 0029) where the “kurtosis” is calculated from the vibration data (¶ 0028) therefore Yamamoto teaches “as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” ). 
	Sugiura and Yamamoto both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including three dimensional vibration data as taught by Yamamoto as three dimensional data provides more accurate information about the vibration in order to provide a system where “even when the pump discharge amount when diagnosing the pump is different from the pump reference discharge amount when the reference vibration data is acquired, the degree of performance deterioration inside the pump can be accurately grasped” (Yamamoto, ¶ 0015).  
	“calculate a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity” (Yamamoto, fig 5A, fig 5B, ¶ 0027-¶ 0029:  Yamamoto teaches a kurtosis analysis where the kurtosis value “indicates a tendency to decrease as the degree of disturbance increases” (¶ 0027).  Yamamoto determines the kurtosis value of the “six vibration data” where the vibration data is for the three axis, x, y, and z, for a pump and a motor.  The results are depicted in figs 5A and 5B.  The figs depict the kurtosis value over a period of 16 months.  As can be seen, the axis with the highest “degree of disturbance” is the x axis and the lowest “degree of disturbance” is the y axis where “degree of disturbance” discloses “a degree of bias”).
	Sugiura and Yamamoto both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including determining the bias of the vibration data as taught by Yamamoto determining the bias of data provides more precise information about the distribution of the vibrations which result in identifying and preventing equipment problems before they cause equipment failure.  
	Sugiura teaches:
	“estimate a degradation level of the device based on the first evaluation value.” (Sugiura, ¶ 0016, ¶0033”  Sugiura teaches “calculating an evaluation index based on the vibration value” (¶ 0016) and “the calculation unit 11 determines whether it is normal or not by calculating an abnormality degree as an evaluation index” (¶ 0033) teaching the “evaluation index” determines “an abnormality degree” disclosing “a degradation level”).	

Regarding Independent claim 10 Sugiura teaches:
	“An information processing method comprising: 
	acquiring vibration of a device including a rotator,” (Sugiura, ¶ 0016:  Sugiura teaches “measuring a vibration of the rotator, performing a frequency analysis on the vibration to calculate a magnitude of a vibration at each frequency” (¶ 0016)).  
	Sugiura does not teach:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” 
	“calculating a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity;”
	Yamamoto teaches:
	“as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” (Yamamoto, fig 5A, fig 5B, ¶ 0018, 
¶ 0028-¶ 0029:  Yamamoto teaches “in the step of acquiring the vibration data, the vibration data of the three-axis component is obtained by a three-axis acceleration sensor” and, in reference to fig 5A and 5B, “the elapsed time (number of months) is on the horizontal axis and the magnitude of the kurtosis P is on the vertical axis” (¶ 0029) where the “kurtosis” is calculated from the vibration data (¶ 0028) therefore Yamamoto teaches “as time-series data of a physical quantity indicated by a plurality of axis components in a three-dimensional coordinate system” ). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including three dimensional vibration data as taught by Yamamoto as three dimensional data provides more accurate information about the vibration in order to provide a system where “even when the pump discharge amount when diagnosing the pump is different from the pump reference discharge amount when the reference vibration data is acquired, the degree of performance deterioration inside the pump can be accurately grasped” (Yamamoto, ¶ 0015).  
	“calculating a first evaluation value indicating a degree of bias of the vibration of the device between axes, based on the time-series data of the physical quantity” (Yamamoto, fig 5A, fig 5B, ¶ 0027-¶ 0029:  Yamamoto teaches a kurtosis analysis where the kurtosis value “indicates a tendency to decrease as the degree of disturbance increases” (¶ 0027).  Yamamoto determines the kurtosis value of the “six vibration data” where the vibration data is for the three axis, x, y, and z, for a pump and a motor.  The results are depicted in figs 5A and 5B.  The figs depict the kurtosis value over a period of 16 months.  As can be seen, the axis with the highest “degree of disturbance” is the x axis and the lowest “degree of disturbance” is the y axis where “degree of disturbance” discloses “a degree of bias”).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including determining the bias of the vibration data as taught by Yamamoto determining the bias of data provides more precise information about the distribution of the vibrations which result in identifying and preventing equipment problems before they cause equipment failure.  

Regarding claim 11 Sugiura does not teaches:
	“the time-series data of the physical quantity is indicated by three-axis components in the three-dimensional coordinate system; and 
	the controller is configured to calculate the first evaluation value based on the three-axis components of the time-series data of the physical quantity.”  
	Yamamoto teaches:
	“the time-series data of the physical quantity is indicated by three-axis components in the three-dimensional coordinate system;” (Yamamoto, fig 5A, fig 5B, ¶ 0018, 
¶ 0028-¶ 0029:  Yamamoto teaches “in the step of acquiring the vibration data, the vibration data of the three-axis component is obtained by a three-axis acceleration sensor” and, in reference to fig 5A and 5B, “the elapsed time (number of months) is on the horizontal axis and the magnitude of the kurtosis P is on the vertical axis” (¶ 0029) where the “kurtosis” is calculated from the vibration data (¶ 0028) therefore Yamamoto teaches “as time-series data of a physical quantity indicated by a three-axis components in the three-dimensional coordinate system” ). 
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including three dimensional vibration data as taught by Yamamoto as three dimensional data provides more accurate information about the vibration in order to provide a system where “even when the pump discharge amount when diagnosing the pump is different from the pump reference discharge amount when the reference vibration data is acquired, the degree of performance deterioration inside the pump can be accurately grasped” (Yamamoto, ¶ 0015).  
	“the controller is configured to calculate the first evaluation value based on the three-axis components of the time-series data of the physical quantity.”  (Yamamoto, fig 5A, fig 5B, ¶ 0027-¶ 0029:  Yamamoto teaches a kurtosis analysis where the kurtosis value “indicates a tendency to decrease as the degree of disturbance increases” (¶ 0027).  Yamamoto determines the kurtosis value of the “six vibration data” where the vibration data is for the three axis, x, y, and z, for a pump and a motor.  The results are depicted in figs 5A and 5B.  The figs depict the kurtosis value over a period of 16 months.  As can be seen, the axis with the highest “degree of disturbance” is the x axis and the lowest “degree of disturbance” is the y axis).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including determining the bias of the vibration data as taught by Yamamoto determining the bias of data provides more precise information about the distribution of the vibrations which result in identifying and preventing equipment problems before they cause equipment failure.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura as modified by Yamamoto as applied to claim 2 above, and further in view of Shimamura Makoto et al, hereinafter Shimamura, JP4918291B2, further in view of Kobayashi et al, hereinafter Kobayashi, JP2012098149A.

Regarding claim 3 Sugiura as modified does not teach: 
	“calculate a proportion of each axis component to a total of axis components of the first index;”
	“convert each axis component of the proportion to calculate the second index that is minimum when the axis component is a predetermined value greater than 0 and less than 1 and is maximum when the axis component is 0 or 1”
	Shimamura teaches:
	“calculate a proportion of each axis component to a total of axis components of the first index” (Shimamura, ¶ 0032-¶ 0035:  Shimamura teaches calculating the index value where the “index value is a ratio of the standard deviation of the acceleration of the vibration in one direction of the two directions to the standard deviation of the acceleration of the vibration in one of the two directions detected by the sensor 11” (¶ 0034) where “the ratio” discloses the “proportion”);
	Sugiura and Shimamura both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including the generic statistical method of using a standard deviation, which is an indication of how close the data is to average, to determine an evaluation value as taught by Shimamura in order to provide a method that provides a “health assessment program” that “maintains a certain level of reliability” (Shimamura, ¶ 0009).
	Kobayashi as modified teaches:
	“convert each axis component of the proportion to calculate the second index that is minimum when the axis component is a predetermined value greater than 0 and less than 1 and is maximum when the axis component is 0 or 1” (Kobayashi, 4th page, 5th paragraph:  Kobayashi teaches “Coherence function analysis” where “the coherence function indicates the degree of association between two vibration waveform data at different measurements sites” (4th page, 5th paragraph) where the degree of association is between and includes 0 and 1).    
	Sugiura and Kobayashi both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including the well-known method of coherence function analysis to determine a degree of similarity in order to provide a system that performs “various diagnoses on the spot, so accurate diagnosis” can be easily done (Kobayashi, page 3 1st paragraph).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura as modified by Yamamoto as applied to claim 4 above, and further in view of Lin Jing et al., hereinafter Lin, CN104819766A.

Regarding claim 5 Kobayashi does not teach:
	“the controller is configured to set a common logarithm of the second evaluation value as the degradation level.”
	Lin teaches:
	“the controller is configured to set a common logarithm of the second evaluation value as the degradation level” (Lin, Abstract, Lin teaches “using logarithm spectrum estimation to estimate envelope signal harmonic-to-noise ratio, and using the harmonic-to-noise ratio value as an index of whether frequency band fault features are significant” (abstract) disclosing using a logarithm to determine “fault features” where “fault features” disclose “the degradation level”).
	Sugiura and Lin both analyze vibration data therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of measuring and diagnosing the presence or absence of an abnormality due to vibrations as taught by Sugiura by including using the well-known mathematical function of logarithms to indicate a fault as taught by Lin as logarithms are useful to quantify relative changes of a value providing a well-known method for indicating a fault in order to provide a method that “realizes the accurate diagnosis of the fault” (Lin, 4th page, 5th paragraph).

Response to Arguments
Applicant’s arguments (remarks) filed on 09/07/2022 have been fully considered.

Regarding Claim Rejections under 35 U.S.C. § 101 page 6-8 of Applicant’s remarks, after consultation and consideration, the 35 U.S.C. § 101 rejection has been withdrawn.

Regarding Claim Rejections under 35 U.S.C. § 103 page 9-13 of Applicant’s remarks, new grounds of rejection are necessitated by the amendments and are presented above.

Examiner’s Note
Sugiura et al., U.S. Pub. No 2019/0301975A1 is used as the English translation of JP2018-068814 with a foreign priority data of 03/30/2018.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kant et al., U.S. Pub. No. 2005/0114082 A1, teaches analyzing vibration data to find faults.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/18/2022